Opinion by
Lawrence, J.
In accordance with stipulation of counsel that the items of merchandise marked “A” consist of key-driven calculating machines and parts thereof the same in all material respects as those the subject of Plus Computing Machines, Inc. v. United States (44 C.C.P.A. 160, C.A.D. 655), the claim at 11% percent under the provision in paragraph 372, as modified by T.D. 54108, for calculating machines specially constructed for multiplying and dividing and parts thereof was sustained. The items marked “B,” stipulated to be the same in all material respects as the merchandise the subject of C.A.D. 655, supra, except for having, in addition, an electric motor as an essential feature, were held dutiable at 11% percent under the provision in paragraph 353, as modified by T.D. 54108, for calculating machines specially constructed for multiplying and dividing, having an electric motor as an essential feature and parts thereof.